Citation Nr: 1141589	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen legal entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant maintains that her spouse, who died in September 2003, had recognized service with the United States Armed Forces during World War II.  She contends that she is legally eligible for VA death benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO in Manila, the Republic of the Philippines.

The appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in Manila, Republic of the Philippines, in July 2009.  A transcript of the hearing is associated with the claims file.

In October 2009 the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In an unappealed January 2006 decision, the RO denied the appellant's claim for VA death benefits. 

3.  The evidence associated with the claims file subsequent to the RO's January 2006 decision is cumulative and redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening legal entitlement to VA death benefits are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an April 2008 letter, the RO provided notice to the appellant regarding what information and evidence is needed to reopen the claim and to substantiate the underlying claim for death benefits, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The April 2008 letter informed the appellant of the date and bases of the previous denial of her claim in January 2006.  The appellant was also informed of the appropriate definitions of new and material evidence and of the type of evidence that would be considered new and material with respect to her claim.  She was also provided with examples of such evidence.  Therefore, the April 2008 letter provided the notice required by the Kent decision.

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are no longer for application.  See Federal Register, Vol. 76, No. 163. (August 23, 2011). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service records and the appellant's written assertions and personal hearing testimony.  The Board acknowledges that a VA examination medical opinion has not been provided regarding the claim; however, in light of the Board's decision not to reopen the claim, an opinion is not necessary.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by making a new request for verification of the appellant's deceased spouse's service.  The RO provided NPRC copies of relevant evidence the appellant's spouse's claimed service, including certifications of service from the Armed Forces of the Philippines (Form AGNR2); records of enlistment, discharge and immunizations; and a copy of an Affidavit for Philippine Army Personnel.  

Analysis of Reopening of Eligibility for VA Death Benefits

By a January 2006 RO letter, the appellant's claim for VA death benefits was previously denied on the basis that her deceased spouse did not have recognized active service for VA benefits purposes. 

At the time of the January 2006 decision, the medical evidence of record consisted of an October 1968 application for VA disability benefits from the appellant's spouse, a March 1969 certification of the Adjutant General that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, and a March 1969 denial of the appellant's spouse's claim for VA disability benefits.  The evidence also included documents received in conjunction with a December 2002 application by the appellant's spouse to reopen the claim.  These include certifications of the appellant's spouse's service from the Armed Forces of the Philippines (Form AGNR2); records of enlistment, discharge and immunizations; and copies of an Affidavit for Philippine Army Personnel.  That application was denied by the RO in December 2002.  

In January 2006, the appellant's claim was denied due to the lack of qualifying service for VA death benefits.  As the appellant did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2011)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Otherwise, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  In this case, there is only one element that must be substantiated, and that is qualifying service for VA death benefits.  

The appellant applied to have the previously denied claim reopened in May 2007.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, in conjunction with her application to reopen, the appellant submitted duplicates of records previously submitted by her spouse and already of record at the time of the January 2006 decision.  The Board's October 2009 remand instructions were not based on receipt of additional records in relation to the appellant's claim, but were based on the fact that the RO had not requested certification since 1969, and had not submitted the documents when received from the appellant's spouse in 2002.  In response to the October 2009 Board remand, the RO submitted the records to the NPRC and received certification in October 2010 that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

Thus, the evidence received since January 2006 is cumulative and redundant of evidence previously of record.  The finding of the NPRC demonstrates that this evidence does not raise a reasonable possibility of substantiating the claim.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim seeking legal entitlement to VA death benefits has not been 

received.  As such, the January 2006 decision remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Reopening of legal entitlement to VA death benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


